DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

This subject matter eligibility analysis follows the latest guidance for Patent Subject Matter Eligibility Guidance. 
Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Step 1: 
	Claims 1 - 15 are drawn to an apparatus. 
	Claims 16 - 24 are drawn to a method.
	Claim 25 is drawn to a non-transitory computer readable medium.  
Thus, initially, under Step 1 of the analysis, it is noted that the claims are directed towards eligible categories of subject matter. 
Step 2A: 
Prong 1: Does the Claim recite an Abstract idea, Law of Nature, or Natural Phenomenon?  
Claims 1 - 15 are exemplary because they require substantially the same operative limitations of the remaining claims (reproduced below.) Examiner has underlined the claim limitations which recite the abstract idea, discussed in detail in the paragraphs that follow. 
1. (Currently amended) A computer device configured to provide a computer implemented game, the computer device comprising:
a display configured to display game elements of a first instance of a single player level of the computer implemented game, the computer implemented game comprising a plurality of different single player levels, the single player level of the computer implemented game being associated with a group goal;
a user interface configured to detect user input when a first user engages with one or more game elements in a move of the first instance of the single player level;
a receiver configured to receive game data for one or more other users, the game data being associated with individual game play of the one or more other users each playing a respective different instance of the respective single player level of the computer implemented game; and
at least one processor configured to:
a) in response to user input received via the user interface engaging with one or more game elements in a move of the first instance of the single player level, determine a first contribution to the group goal from game data associated with the move;
b) determine, based on the received game data, a second contribution to the group goal by the one or more other users from a move, corresponding to the move made by the first user, in each respective different instance of the single player level; and
repeat steps a) and b) in response to user input received via the user interface engaging with one or more game elements in a next move of the first instance of the single player level until one or more level conditions are satisfied,
wherein the at least one processor is configured to determine based on the first and second contributions of one or more moves in each respective different instance of the single player level if the group goal is satisfied.

The claims recite italicized limitations that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, namely, Certain Methods of Organizing Human Activity 
More specifically, under this grouping, the italicized limitations represent managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). For example, the italicized limitations are directed towards the determination, according to the rules of a game, if a group goal is accomplished or satisfied based upon the game interactions/inputs representing multiple players making game moves, wherein the game moves in a level of the game represent each player’s contributions to the fulfillment of a group goal. This represents the managing of player behavior or interactions between people including social activities such as facilitated rules for gameplay
Prong 2: Does the Claim recite additional elements that integrate the exception in to a practical application of the exception? 
Although the claims recite additional limitations, these limitations do not integrate the exception into a practical application of the exception. For example, the claims require additional limitations as follow, (emphasis added): a device, a user interface, a receiver and a processor.
These additional limitations do not represent an improvement to the functioning of a computer, or to any other technology or technical field, (MPEP 2106.05(a)). Nor do they apply the exception using a particular machine, (MPEP 2106.05(b)). Furthermore, they do not effect a transformation. (MPEP 2106.05(c)). Rather, these additional limitations amount to an instruction to “apply” the judicial exception using a computer as a tool to perform the abstract idea. Therefore, since the additional limitations, individually or in combination, are indistinguishable from a computer used as a tool to perform the abstract idea, the analysis continues to Step 2B, below. 
Step 2B: 
Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to conventional and routine computer implementation and mere instructions for implementing the abstract idea on generic computing devices.
For example, as pointed out above, the claimed invention recites additional elements facilitating implementation of the abstract idea. Applicant has claimed a device, a user interface, a receiver and a processor. However, all of these elements viewed individually and as a whole, are indistinguishable from conventional computing elements known in the art. Therefore, the additional elements fail to supply additional elements that yield significantly more than the underlying abstract idea. 
As the Alice court cautioned, citing Flook, patent eligibility cannot depend simply on the draftsman’s art. Here, amending the claims with generic computing elements does not (in this Examiner’s opinion), confer eligibility. 
Regarding the Berkheimer decision, Kovacs (US 2006/0046849 A1) establishes that these additional elements are generic: [0011] In one embodiment, in addition to the conventional features of a gaming device, such as a cabinet, at least one display device connected to a processor and at least one input device connected to the processor, the gaming device of one embodiment of the present invention includes at least one signal receiver connected to the processor. The signal receiver is adapted to receive wireless signals from a remote control unit, convert the received wireless signal into electronic signals and communicate the electronic signals to the gaming device processor. The gaming device processor interprets the received signal and performs or controls at least one game related or other suitable function accordingly. For example, the player may place a wager in a primary game by sending a signal from the remote control unit to the gaming device, rather than pressing a wager button on the gaming device. (Kovacs 0011)
Amron (US 2014/0055231 A1) establishes that these additional elements are generic:  [0036] Interaction between credential management server 14 and electronic display devices 12A-12E is facilitated via a suitable network communication link as, for example, an internet link, established between network interface 16 and a corresponding interfaces and transceiver (not shown) within each respective electronic display device. In the latter regard, it should be emphasized that a credential management system constructed in accordance with the teachings of the present invention may be readily adapted to support a wide variety of electronic display devices. By way of illustrative example, and with continued reference to FIG. 1, display device 12A may be configured as a conventional smartphone device characterized by a processor, a memory containing operating software as well as executable software applications, a GPS receiver, a display, an alphanumeric input and/or touchscreen, and a wireless transceiver for interacting with the base station of a cellular network to set up a link 32 over which an internet connection to network interface 16 of administration server 14. Display device 12B, on the other hand, may be configured as a computer tablet device supported by a cellular carrier and equipped with the same generic components as a smartphone. (Amron 0036)
Therefore, these elements fail to supply additional elements that yield significantly more than the underlying abstract idea.   Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Moreover, the claims do not recite improvements to another technology or technical field. Nor, do the claims improve the functioning of the underlying computer itself -- they merely recite generic computing elements. Furthermore, they do not effect a transformation of a particular article to a different state or thing: the underlying computing elements remain the same. 
		Concerning preemption, the Federal Circuit has said in Ariosa Diagnostics, Inc., V. Sequenom, Inc., (Fed Cir. June 12, 2015):
The Supreme Court has made clear that the principle of preemption is the basis for the judicial exceptions to patentability. Alice, 134 S. Ct at 2354 (“We have described the concern that drives this exclusionary principal as one of pre-emption”). For this reason, questions on preemption are inherent in and resolved by the § 101 analysis. The concern is that “patent law not inhibit further discovery by improperly tying up the future use of these building blocks of human ingenuity.” Id. (internal quotations omitted). In other words, patent claims should not prevent the use of the basic building blocks of technology—abstract ideas, naturally occurring phenomena, and natural laws. While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility. In this case, Sequenom’s attempt to limit the breadth of the claims by showing alternative uses of cffDNA outside of the scope of the claims does not change the conclusion that the claims are directed to patent ineligible subject matter. Where a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot. (Emphasis added.)

For these reasons, it appears that the claims are not patent-eligible under 35 USC §101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 14 and 16 - 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Overcooked 2, released circa 2018, as evidenced by “Overcooked 2 Gameplay Walkthrough Part 1 - Nintendo Switch ( No Commentary)” uploaded by “Xcagegame” on 8/6/2018 (hereinafter referred as “Xcagegame”), “Overcooked 2: How to play online Co-op Multiplayer” by Tom Hopkins, published 8/7/2018 and “Stars To Unlock”, wiki, dated 1/12/2018 in view of Campbell et al (US 2015/0265910).
Overview: Overcooked 2 discloses a game wherein multiple players work together to progress through the game.  Overcooked 2 discloses an overall group goal of completing game by accumulating stars in each particular game level.  Within the individual levels, the players play perform game moves or actions to gather, process and cook ingredients to create dishes that are used to fulfill orders.  These dishes that multiple players work together to create, are then served to customers and when done correctly the players will be awarded coins.  The players accumulate coins to achieve group goals of one, two or three stars according to how many coins they accumulate within the level.  The stars that the players accumulate fulfill the group goal of unlocking further levels of the game that are displayed on a game level map.  Each completed level of the game map is associated with the amount of stars achieved in that level.  When players achieve at least one star of the level, the next level of the game map is unlocked and available for the player to play. In order to progress and open up all the levels for play to accomplish the goal of completing the game, the players must accumulate a predetermined amount of stars from all the preceding levels that are already unlocked and available to be played. (Overcooked 2, Xcagegame, entire video)   
As per claim 1, 16 and 25, Overcooked 2 discloses:
a display configured to display game elements of a ….level of a computer implemented game, the computer implemented game comprising a plurality of different… levels, the …level of the computer implemented game being associated with a group goal; (Overcooked 2 comprises a game wherein a display is used to depict a game map comprising a plurality of different levels.  The players are playing the game with the group goal of completing the game and unlocking and completing the game levels by accumulating stars.  The level map further displays an accumulated count of stars (ex. 11 stars) players achieve in each level on the right side of the screen) (Overcooked 2, Xcagegame video 29:43 – 29:57) (“Stars to Unlock” discloses that each numbered stage in the main campaign requires a certain number of stars to unlock.  And the requirements to unlock each “World” and the associated levels is based upon an accumulation of stars in preceding levels.  For instance, to unlock and play “world 2” level 1 a player needs to have accumulated 10 stars in the campaign at that point) (Stars to Unlock, page 1 and “requirements” listing)
a user interface configured to detect user input when a user engages with one or more game elements in a move… of the level; (Overcooked 2 discloses a game comprising a user interface, that detects user input to cause game characters (elements) to move and cause the game characters to move food ingredients to create orders) (Overcooked 2, Xcagegame 7:23 – 10:10)
a receiver configured to receive game data for one or more other users, the game data being associated with… game play of the one or more other users each playing …level of the computer implemented game; and (Overcooked is a game that operates upon the Nintendo Switch that comprises wireless networking receiver to enable online paly.  Overcooked 2 allows for players to engage in an online co-op multiplayer mode, wherein a player’s console will receive game data associated with other remote players to facilitate online play and collaboration) (Overcooked 2, Hopkins page 1, par 1 – 3)
at least one processor configured to: (Overcooked 2 is played on the Nintendo Switch which inherently comprises a processor)
a) in response to user input received via the user interface engaging with one or more game elements in a move…, determine a first contribution to the group goal from game data associated with the move; (Overcooked 2 discloses multiple users providing input to move game elements (characters, ingredients) in order to prepare a meal order.  The users work together to finish preparing the dishes and then serve the dishes to customers and are awarded coins, that contribute to the accumulation of overall goal of passing coin thresholds to win stars that are used to contribute to the goal of unlocking further levels on the game map.) (Overcooked 2, Xcagegame 7:23 – 10:10)
b) determine, based on the received game data, a second contribution to the group goal by the one or more other users from a move corresponding to the move made by the first user…; and (Overcooked discloses multiple players playing the game and making moves such as serving dishes to customers, upon each player doing that, the moves are contributing to the amount of accumulated coins and the earning of stars for passing coin thresholds) (Overcooked 2, Xcagegame 7:23 – 10:10) 
repeat steps a) and b) in response to user input received via the user interface engaging with one or more game elements in a next move … level until one or more level conditions are satisfied, wherein the at least one processor is configured to determine based on the first and second contributions of one or more moves …if the group goal is satisfied. (Overcooked 2 discloses a game wherein the level comprises level conditions, wherein the player complete the level by accumulating stars when they pass coin thresholds.  Overcooked 2 discloses at least three coin thresholds that correspond to the number of stars they can accumulate) (Overcooked 2, Xcagegame 7:23 – 10:10)
Overcooked 2 fails to disclose the following:
“…a first instance  of a single player” level;
the game comprising different “single player levels”;
one or more users “each playing a respective different instance of the respective single player level” of the computer implemented game.	
In a similar field of endeavor, wherein multiple players can play a game, Campbell discloses a game wherein players can compete against one another to achieve a goal (i.e. winning) or cooperate with one another to achieve a goal (i.e. winning).  Both  multiplayer modes (i.e. competition or cooperation) may be played asynchronously (Campbell 0083 – 0085, 0116).  During collaboration mode, the players may be playing the same or different instance of the game or a different game board (Campbell 0116).  The players may have the shared goal wherein they attempt to remove hazards, achieve the objective, completing the game board, completing the game, achieving a certain score and so on. (Campbell 0116). Thus, Campbell teaches the playing of a multiplayer game comprising a single player game level (or game board) wherein each player collaborating plays a separate different instance of the game board, while still contributing to the common goal.
It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Overcooked 2 in view of Campbell to include multiple different game modes wherein the players may interact with one another such as by collaborating to complete a shared goal wherein the players collaborate via separate instances of a game board (i.e. level) asynchronously.  This would be beneficial as players or peers that are not in direct real-time communication with one another can still engage in a form of multiplayer collaboration to achieve a common group goal.
As per claims 2 and 17, Overcooked 2 discloses: wherein the at least one processor is configured to update a goal value based on the first and second contribution. (Overcooked disclose the updating of the coin value as the player serve dishes (Xcagegame 9:50 – 9:57).  Overcooked 2 discloses the updating of the value of the accumulated number of stars where (Xcagegame 10:13 – 10:17).
As per claim 3, Overcooked 2 discloses: wherein the at least one processor is configured to determine if the group goal is satisfied in dependence on the updated goal value. (Overcooked 2 discloses the determination of satisfying the group goal based on the amount of coins and stars accumulated) ((Xcagegame 10:13 – 10:17).
As per claim 4, Overcooked 2 discloses: wherein the at least one processor is configured to determine that the group goal is satisfied when the updated goal value reaches a given value. (Overcooked 2 discloses the satisfying of the goal to accumulate stars based upon the updated coin value) (Xcagegame 10:13 – 10:17).
As per claims 5 and 18, The combination of Overcooked 2 in view of Campbell as applied to claim 1 and 16, determine a value associated with a move of the first instance of the single player level made by the first user; (Overcooked 2 discloses the serving of dishes to customers being worth an amount of coins) (Xcagegame 9:50 – 9:57).  (The combination of Overcooked 2 in view of Campbell teaches a collaborative game wherein players move game elements of separate instances of a game level or game board to contribute to a goal.) (Campbell 0083 – 0085, 0116).  
update a cumulative value using the determined value associated with that move; (Overcooked 2 discloses updating the coin value when dishes are served) (Xcagegame 9:50 – 9:57) and 
determine if the updated cumulative value satisfies a condition, and if so to update a goal value associated with the group goal. (Overcooked discloses that after the level is over, determining if the cumulative value of the coins satisfies the coin thresholds for the amount of stars earned (Xcagegame 10:13 – 10:17) and updating the value of the amount of accumulated stars earned (Stars to Unlock, page 1 and “requirements” listing)
As per claim 6, Overcooked 2 discloses: wherein the condition is that the cumulative value has reached a given value. (Overcooked 2 discloses the condition being a coin threshold being reached) (Xcagegame 10:13 – 10:17)
As per claims 7 and 19, Overcooked 2 discloses: wherein the at least one processor is configured to cause the display to display group goal progress information and to cause the displayed goal progress information to be updated in response to contributions of the first user and the one or more other users. (Overcooked discloses the displaying of coin progress based on player contributions (Xcagegame 9:50 – 9:56) and the displaying of newly unlocked levels with respect to the passing coin thresholds to thereby accumulate stars) (Xcagegame 10:41 – 10:47)
As per claims 8 and 20, Overcooked 2 discloses: wherein the group goal comprises defeating an enemy. (Overcooked discloses the game is predicated on players working together to defeat the “unbread” and satisfy their appetites.  The “unbread” if not satisfied can overrun the kingdom) (Xcagegame 1:29 – 2:20 and 5:01 – 6:12)
As per claims 9 and 21, Overcooked 2 discloses: wherein when the at least one processor determines that the group goal is not satisfied, the at least one processor is configured to cause the display to display information indicating a next level of the plurality of levels which is associated with the group goal. (Overcooked 2 discloses a game map that shows the player a next level wherein if even if the player does not get three stars on preceding level, the player can unlock the next game level and view the star requirement to complete that level) (Overcooked 2, Xcagegame 29:44-30:06)
As per claims 10 and 22, The combination of Overcooked 2 in view of Campbell as applied to claim 1 and 16, when the at least one processor determines that the group goal is not satisfied, the at least one processor is configured to store a contribution value in the at least one memory, the at least one processor being configured to use the stored contribution value in an instance of a next single player level37718320.1Attorney Docket No. 365569.00238 47associated with the group goal together with contributions from one or more moves made by the first user and the one or more other users in …the next… level associated with the group goal when determining if the group goal is satisfied during play of the instance of the next… level associated with the group goal. (Overcooked 2 discloses a game map that shows the player a next level wherein if even if the player does not get three stars on preceding level, the player can unlock the next game level and view the star requirement to complete that level) (Overcooked 2, Xcagegame 29:44-30:06).  The accumulated number of stars (i.e. contribution value) up till this point will be used to progress through the next level as the players again attempt to accumulate coins to thereby complete the level and accumulate more stars to unlock further levels) (“Stars to Unlock page 1).
Regarding the limitations directed to the instances of the levels being “single player” levels, the Examiner points to Campbell as applied to claims 1 and 16 that teach instances of game levels that are single player levels  (Campbell 0083 – 0085, 0116).  
As per claims 11 and 23, The combination of Overcooked 2 in view of Campbell as applied to claim 1 and 16, wherein the at least one processor is configured to cause the display to display information about a plurality of different… levels and a respective indication of which one or more of the plurality of different… levels are associated with the group goal. (Overcooked 2 world/level map) (Xcagegame video 29:43 – 29:57) Regarding the limitations directed to the instances of the levels being “single player” levels, the Examiner points to Campbell as applied to claims 1 and 16 that teach instances of game levels that are single player levels  (Campbell 0083 – 0085, 0116).  
As per claim 12, The combination of Overcooked 2 in view of Campbell as applied to claim 1 and 16, wherein the information indicating the next level comprises information indicating a number of… levels which the first user needs to play to reach the next… level which is associated with the group goal, (Overcooked 2 displays a game map with a plurality of beige colored circles that represent levels that are not unlocked yet but needed to be played and are associated with the group goal) (Xcagegame video 29:43 – 29:57)  Regarding the limitations directed to the instances of the levels being “single player” levels, the Examiner points to Campbell as applied to claims 1 and 16 that teach instances of game levels that are single player levels  (Campbell 0083 – 0085, 0116).  
As per claim 13, wherein the game data comprises respective contribution information for the one or more other users. (Overcooked 2 discloses players input game inputs to control game characters.  The inputs are game data from multiple users that represents their inputs representing the game moves in the game (i.e. contributions)
As per claims 14 and 24, wherein the at least one processor is configured to determine that the group goal is satisfied, and in response to cause the display to display information indicating that group goal is satisfied. (Overcooked 2 discloses the displaying of a game map depicting the unlocked levels as they are unlocked.  When players complete the level before the very last level, the game map will show the players the very last level being unlocked and the group goal completed) (Overcooked 2, Xcagegame video 29:43 – 29:57)
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Overcooked 2, released circa 2018 as evidenced by “Overcooked 2 Gameplay Walkthrough Part 1 - Nintendo Switch ( No Commentary)” uploaded by “Xcagegame” on 8/6/2018 (hereinafter referred as “Xcagegame”), “Overcooked 2: How to play online Co-op Multiplayer” by Tom Hopkins, published 8/7/2018 and “Stars To Unlock”, wiki, dated 1/12/2018 in view of Campbell et al (US 2015/0265910) in view of Kosuge (US 2013/0281201 A1)
As per claim 15, Overcooked 2 fails to disclose:
wherein the at least one processor is configured to determine that the group goal is satisfied, and in response to provide a game reward.
 However, in a similar field of endeavor, Kosuge discloses a game wherein a player has the goal of progressing through stages of a game and upon completing that goal (i.e. arriving at the final stage of the game, the player acquires a reward (Kosuge 0052).
It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Overcooked 2 in view of Kosuge to provide a reward to the player completing the goal of getting to the last level or stage of the game.  By giving the players a reward for arriving at the end of the game the players will gain a measure of satisfaction at seeing all their efforts in the game being appreciated or given a type of compensation for their efforts. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 25 with respect to 35 U.S.C 102 and 35 U.S.C 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 4/4/22 with respect to the rejection of the claims under 35 U.S.C 10-101 have been fully considered but they are not persuasive.
The Applicant argues “Applicant submits the computer device as claimed in independent claims 1, 16, and 25 do not recite features which could organise human activity. The activity of the human user when interacting with the computer device cannot be organised by the computer device itself. Instead, the computer device autonomously responds to certain actions taken by a user and is configured to carry out certain claimed steps responsive to those actions. Importantly, the computer processor is further configured to carry out claimed steps which the user cannot control.”  The Examiner respectfully disagrees and states that the claim limitations encompass the abstract idea as stated in the above rejection utilizing a generic computing device to gather data such as a user’s inputs, display game elements and process and/or follow abstract gaming rules to effect gameplay.
The Applicant further argues “Applicant submits the features of claims 1, 16, and 25, as amended, are not performed by a generic computer device, but a particular computer device configured in a particular way, as discussed in examples below. Further it should be noted that the at least user interface e, the receiver, and the at least one processor are configured in a particular way to provide the method.”  The Examiner respectfully disagrees and states that the claim limitations are directed to merely a generic computing device comprising a generic, well-known and conventional computing elements or devices such as a computing device that comprises a processor, a display, a receiver and user interface.  “It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine.” “If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements integrate the exception into a practical application or provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 223-24, 110 USPQ2d 1976, 1983-84 (2014). See In re Alappat, 33 F.3d 1526, 1545 (Fed. Cir. 1994); In re Bilski, 545 F.3d 943 (Fed. Cir. 2008)”. (MPEP 2106.05(b)(I).  In the instant application, the limitations directed towards the alleged “particular machine” merely amount to extra-solution activity or a field of use such as the displaying of game elements, detecting user inputs, and receiving game data.   The Examiner is not persuaded by the Applicants arguments that the claims are directed towards a “particular machine” as alleged. 
Applicant further argues “Applicant thus submits that the claims integrate any recited judicial exception into a practical application. The Applicant also submits that in paragraphs [0004-0006] of the published application, technical challenges which are addressed by some embodiments are 39864609 1 04/04/2022PATENTDocket No. 365569.00238Application No. 17/091,637Page 16mentioned. In particular, one technical challenge is how to provide technical complexity in the game whilst at the same time providing a varied gaming experience for the user. Another technical challenge is how to retain casual gameplay where a user is able to play a game as and when they like while at the same time having an aspect which involves interaction with one or more other players. These challenges are mentioned in the context of casual computer implemented games and are solved by the claimed invention.” (Remarks pages 15 – 16).  The Examiner respectfully disagrees and reasons that the “retaining casual gameplay” and “providing technical complexity” while providing a varied gaming experience are not evidence of a practical application.  The Examiner fails to see evidence that the claims provide a practical application.  The Examiner notes the following that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS A WILLIAMS whose telephone number is (571)272-5911. The examiner can normally be reached Mon-Fri 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAW/Examiner, Art Unit 3715
6/30/2022


/James S. McClellan/Primary Examiner, Art Unit 3715